Citation Nr: 1040270	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-28 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for 
tinnitus.

2. Entitlement to a compensable disability rating for right thumb 
fracture with residual small muscle strain, status post internal 
fixation of ulnar aspect.

3. Entitlement to an initial disability rating in excess of 10 
percent for residuals of incisional hernia repair with residual 
abdominal wall muscle strain and gastroesophageal reflux disease 
(GERD).

4. Entitlement to an initial disability rating in excess of 10 
percent for right foot pes planus.

5. Entitlement to service connection for asthma.

6. Entitlement to service connection for pes planovalgus of the 
left foot, to include as secondary to service-connected right 
foot pes planus.

7. Entitlement to service connection for gonoarthrosis of the 
right knee, to include as secondary to service-connected right 
foot pes planus.

8. Entitlement to service connection for gonoarthrosis of the 
left knee, to include as secondary to service-connected right 
foot pes planus.

9. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983, 
October 1990 to July 1991, and January 2004 to December 2004.  
She also had unspecified periods of service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005, January 2007, July 2007 and 
September 2007 rating decisions of the RO in Lincoln, Nebraska.  
The October 2005 rating decision denied service connection for 
asthma and granted service connection for residuals of incisional 
hernia repair, assigning a noncompensable rating.  The January 
2007 rating decision granted service connection for right foot 
pes planus, assigning a noncompensable rating.  The July 2007 
rating decision denied service connection for PTSD.  The 
September 2007 rating decision continued the 10 percent and 
noncompensable ratings for tinnitus and right thumb fracture, 
respectively; and denied service connection for pes planovalgus 
of the left foot, gonoarthrosis of the right knee and 
gonoarthrosis of the left knee.  

During the pendency of the appeal, a January 2007 statement of 
the case (SOC) granted an increased initial rating of 10 percent 
for residuals of incisional hernia repair with residual abdominal 
wall muscle strain and GERD, and an April 2007 SOC granted an 
increased initial rating of 10 percent for right foot pes planus.  
The Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a claim 
remains in controversy where less than the maximum benefit is 
allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
In this case, the Veteran has clearly expressed her desire to 
continue seeking the assignment of higher initial ratings for her 
right foot pes planus and residuals of incisional hernia repair.  

The procedural history of the case reflects that the Veteran 
filed her original claim for service connection for PTSD in April 
2006.  The claim was denied in a July 2006 rating decision.  
Thereafter, the Veteran filed a statement in December 2006 in 
reference to her PTSD claim as well as several other claims.  A 
September 2007 rating decision construed the Veteran's statement 
as a request to reopen her previous claim for service connection 
for PTSD.  It is noted, however, that the December 2006 statement 
was filed within a year following notification of the July 2006 
rating decision and may therefore be construed as a timely-filed 
notice of disagreement (NOD) with respect to the PTSD claim.  See 
38 C.F.R. §§ 20.200, 20.202.  Here, the Board has construed the 
December 2006 submission as an NOD, as opposed to a request to 
reopen, given that this construction would allow for an earlier 
effective date, and is thus more favorable to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In August 2008, the Veteran withdrew her earlier request for a 
Travel Board hearing; as such, the Board may proceed with 
appellate review.

In a January 2007 statement, the Veteran reported that her 
hearing loss (due to the ringing in her ears) and vision had been 
getting worse.  The Board notes that the Veteran is not service-
connected for hearing loss or any eye conditions, and there are 
no service connection claims pending for these conditions.  In 
this regard, the Board finds that new claims of entitlement to 
service connection for hearing loss, to include as secondary to 
service-connected tinnitus, and an eye disorder have been raised 
by the record.  These issues are REFERRED to the RO for 
appropriate action.

The issues of increased rating for right thumb fracture; higher 
initial ratings for right foot pes planus and residuals of hernia 
repair; and service connection for asthma, pes planovalgus of the 
left foot, gonoarthrosis of the right knee, gonoarthrosis of the 
left knee and PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected (bilateral) tinnitus is assigned 
a 10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010); Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and her representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 2008).  
Any error related to this element is harmless. 

For an increased compensation claim, the veteran must be notified 
that he or she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated and remanded by, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific, i.e., it need not notify 
the veteran of alternative diagnostic codes, and that that the 
statutory scheme does not require "daily life" evidence for 
proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Thus, any error related to the 
aforementioned is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in August 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate the claim, and of her and VA's 
respective obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence she could submit, which would be pertinent to her claim, 
and told that it was ultimately her responsibility to support the 
claim with appropriate evidence.  The August 2007 letter and a 
subsequent April 2008 letter provided the Veteran with notice 
concerning the assignment of disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  
In addition, the April 2008 letter specifically advised the 
Veteran of all the information required under Vazquez-Flores.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced any private medical records or other outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).  The RO provided the Veteran an 
appropriate VA examination in September 2005.  

Furthermore, the Board notes that the facts concerning the 
Veteran's tinnitus claim are not in dispute.  Resolution of this 
issue is dependent on interpretation of the regulations 
pertaining to the assignment of disability ratings for tinnitus.  
As discussed below, the Board finds that the Veteran is already 
receiving the maximum disability rating available for tinnitus 
under the applicable rating criteria.  Thus, no reasonable 
possibility exists that any assistance in providing further 
examination would aid the Veteran in substantiating this claim.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to report that she experiences certain symptoms.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  She is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Veteran argues that her bilateral tinnitus warrants an 
evaluation in excess of 10 percent.  For the following reasons, 
the Board concludes that an increased rating cannot be awarded.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA practice 
that only a single 10 percent evaluation is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2010).  Notes 1 and 3 to 38 C.F.R. § 4.87 refer to 
when tinnitus should be combined with other diagnostic codes and 
objective tinnitus (the sound is audible to others).

The Board concludes that Diagnostic Code 6260 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  The 
Veteran's currently-assigned 10 percent rating represents the 
maximum schedular rating available for tinnitus under Diagnostic 
Code 6260.  See 38 C.F.R. § 4.87.  Accordingly, that code cannot 
serve as a basis for a higher evaluation.

To the extent that the Veteran's request for a rating in excess 
of 10 percent for tinnitus can be construed as a request for 
assignment of separate 10 percent evaluations for each ear, the 
Board calls attention to Smith v. Nicholson, 19 Vet. App. 63 
(2005).  In that case, the United States Court of Appeals for 
Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 
2003 versions of Diagnostic Code 6260 required the assignment of 
dual ratings for bilateral tinnitus.  VA appealed the CAVC 
decision to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus cases 
affected by the Smith decision.

In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC had erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a veteran 
to a single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

Furthermore, the Board notes that the Veteran does not argue, and 
the evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted for the Veteran's tinnitus.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The schedular evaluation for the Veteran's tinnitus is not 
inadequate.  The Veteran underwent a VA examination in September 
2005.  At the examination, she reported to the examiner that she 
experienced persistent ringing in her ears bilaterally that had 
gotten progressively worse since its onset.  It does not appear 
that the Veteran has an "exceptional or unusual" disability; she 
merely disagrees with the assigned evaluation for her level of 
impairment.  In other words, she does not have any symptoms from 
her tinnitus that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for her service-connected disabilities are adequate.  
Referral for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

As noted, the Veteran's service-connected bilateral tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. § 4.87, DC 6260.  As there is no legal basis 
upon which to award separate schedular evaluations for tinnitus 
in each ear, or to otherwise award a rating in excess of 10 
percent, the Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


		ORDER

Entitlement to a disability rating in excess of 10 percent for 
tinnitus is denied.  


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision as to the remaining claims.  

a.  Right thumb, hernia residuals and right foot pes planus

The Veteran is seeking an increased rating for right thumb 
fracture with residual small muscle strain, status post internal 
fixation of ulnar aspect, evaluated as noncompensable; a higher 
initial rating for residuals of incisional hernia repair with 
residual abdominal wall muscle strain and GERD, evaluated as 10 
percent disabling; and a higher initial rating for right foot pes 
planus, evaluated as 10 percent disabling.  The Veteran was most 
recently afforded a VA examination in November 2006 for 
evaluation of her digestive condition.  She was diagnosed with 
GERD.  It was noted that there were no signs of any recurrence of 
an abdominal wall hernia and that she had recently undergone a 
Nissen fundoplication redo.  The Veteran was also afforded a VA 
examination in December 2006 for evaluation of her right foot pes 
planus.  The diagnosis was symptomatic pes planus with stage I 
posterior tibial tendon dysfunction.  In March 2007, the Veteran 
was afforded another VA examination, in part, for evaluation of 
her right thumb condition.  The assessment was a healed right 
thumb metacarpal fracture.  

In a May 2008 statement, the Veteran reported that her hernia had 
returned and that her thumb was starting to lock up more even 
when she had a splint on.  Subsequently, she submitted another 
statement in January 2009 contending that her feet were getting 
worse and that her medications were not helping.  The Board 
observes that these statements at the very least indicate an 
increase in the severity of the Veteran's service-connected 
disabilities.  In this regard, while the November 2006, December 
2006 and March 2007 examinations do not appear to be "dated," 
there is some indication in the record that the Veteran's right 
thumb condition, hernia residuals and right foot pes planus may 
have gotten worse since each of the respective examinations.  See 
38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991) (where the evidence of record does not reflect 
the current state of the veteran's disability, a VA examination 
must be conducted).  Accordingly, these issues must be remanded 
in order to schedule the Veteran for new examination to assess 
the current severity of her service-connected disabilities.

b.  Asthma

The Veteran is also seeking service connection for asthma.  She 
was afforded a VA general medical examination in September 2005.  
It was reported that the Veteran began having asthma again in 
2001 after her reflux symptoms began.  The examiner rendered a 
diagnosis of asthma but did not address the etiology of this 
condition.  Thereafter, the RO denied service connection for 
asthma on a direct basis.

A review of the VA treatment records reveals findings indicative 
of a possible association between the Veteran's asthma and her 
GERD.  A December 2004 urgent care note refers to a patient 
medical history of asthma secondary to GERD (and relieved with 
Nissen fundoplication).  In April 2005, an urgent care note 
reports a history of asthma since 1998, which had been recurrent 
since November 2004.  In June 2005, a pulmonary consultation note 
indicates a diagnosis of moderate persistent asthma, likely 
aggravated by reflux problems.  A primary care clinic note dated 
in November 2005 reports that the Veteran continued to have 
severe problems with her GERD, making her asthma worse.  A 
January 2006 pulmonary clinic note lists impressions of moderate 
persistent asthma and GERD, and notes that the GERD was possibly 
playing a role in the asthma not being controlled.  In February 
2006, a primary care clinic note reveals further complaints of 
asthma difficulty and GERD symptoms not controlled; it is noted 
that the Veteran's wheezing was much worse when her GERD was 
uncontrolled.  In light of the foregoing, the Board finds that 
service connection based on a secondary theory of entitlement has 
been reasonably raised by the evidence of record, and 
accordingly, a remand is necessary for further development on 
this issue.  

As the asthma claim was previously considered on the basis of 
direct service connection only, the Board observes that the 
Veteran does not appear to have been provided information about 
the requirements for establishing secondary service connection 
under 38 C.F.R. § 3.310.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(VA has a duty to notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.)  On remand, the Veteran should be provided with notice of 
the requirements for establishing service connection based on a 
secondary theory of entitlement.  

Although the Veteran was diagnosed with asthma at the September 
2005 general medical examination, no opinion was provided as to 
whether the asthma had its onset in service or was etiologically 
related her service-connected hernia residuals.  In view of the 
foregoing, the Board finds this examination report to be 
inadequate upon which to base the decision on the asthma claim.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  A new 
examination is therefore necessary to determine whether the 
Veteran's asthma may be directly attributable to service or 
whether it was caused or aggravated by her GERD symptoms.  

c.  Left foot, right knee and left knee

As to the claims for service connection for left foot, right knee 
and left knee disabilities, to include as secondary to right foot 
pes planus, service treatment records show that the Veteran was 
seen in June 1992 with complaints of swollen feet.  She reported 
that she had been wearing boots driving about 15 hours a day and 
that she did not normally wear boots for that length of time.  
Following a physical examination, the assessment was dependent 
edema probably secondary to extensive boot wear.  A September 
1998 military profile examination report shows that the Veteran 
had edema of both knees, decreased range of motion in the right 
knee, and normal range of motion in the left knee with pain.  It 
was noted that there had been recent trauma to the knees at work.  

The Veteran's bilateral knees and left foot were evaluated at the 
March 2007 VA examination.  The assessment was bilateral 
gonarthrosis and bilateral pes planovalgus with stage I posterior 
tibial tendon dysfunction.  The examiner opined that the 
Veteran's left pes planovalgus, posterior tibial tendon 
dysfunction and bilateral gonarthrosis were less likely as not 
secondary to or aggravated by her right pes planovalgus.  No 
rationale was provided for this opinion.  

Based on foregoing, the evidence of record reflects that the 
Veteran was treated in service for complaints related to the left 
foot and bilateral knees.  However, the March 2007 examination 
report only addressed the etiology of the currently claimed 
conditions as secondary to right foot pes planus and did not 
consider the likelihood of each of these conditions being related 
to the treatment shown in service.  In addition, the examination 
report fails to provide a rationale as to why the current 
conditions were less likely than not related to the Veteran's 
right foot pes planus.  As the Board finds the March 2007 
examination report to be inadequate for purposes of rendering a 
decision on the left foot, right knee and left knee claims, these 
issues must be remanded for a new examination.  See Barr, supra.  

d.  PTSD

Concerning the claim for service connection for PTSD, the Board 
notes that the record reflects that the Veteran's stressor of 
having been under scud attack from January to March 1991 in 
Dhahran, Saudi Arabia has been corroborated and conceded.  See 
rating decision, September 2007; statement of the case, February 
2008.  

The Veteran was afforded a VA psychiatric examination in August 
2007.  The examiner acknowledged that there were conceded 
stressors for PTSD.  Following the examination, the examiner 
answered "Yes" to the questions of whether the Veteran met the 
DSM-IV stressor criterion and whether the Veteran met the DSM-IV 
criteria for a diagnosis of PTSD.  However, under Axis I, the 
examiner indicated "no diagnosis."  In the opinion section, the 
examiner stated that the Veteran did have a claimed stressor that 
met the A criteria.  He noted that the Veteran's symptom 
description for the B criteria for specifics that relate to such 
was less likely than not related to PTSD.  He also noted that the 
Veteran did not meet the C criteria of PTSD, and that the Veteran 
had subjectively reported the D criteria.  The examiner concluded 
that the Veteran did not meet a diagnosis of PTSD at this time 
and that the validity of the examination was unclear.  

VA treatment records dated show that the Veteran was seen in 
October 2007 for the purpose of getting a PTSD clinic treatment 
plan.  She was diagnosed with adjustment disorder with depressed 
mood and sub-threshold PTSD.  A subsequent pharmacy note dated in 
November 2007 indicates that the Veteran has a documented 
diagnosis of PTSD by a psychiatrist.  

In statements dated in November 2007, December 2007 and January 
2009, the Veteran reported that she had been receiving treatment 
for PTSD, to include medication and group therapy.  

The Board finds that further evidentiary development is necessary 
on this claim.  Significantly, the evidence of record is unclear 
as to whether the Veteran has a valid medical diagnosis of PTSD 
in conformance with the DSV-IV.  In this regard, the Board 
observes that some of the findings and conclusions contained in 
the August 2007 examination report appear to be contradictory or 
at the very least somewhat confusing.  While the examiner 
answered in the affirmative to the question of whether the 
Veteran met the DSM-IV criteria for a diagnosis of PTSD, he 
ultimately concluded that the Veteran fell failed to meet a 
diagnosis of PTSD at this time.  The examiner also called into 
question the validity of that examination.  Moreover, the VA 
treatment records and the Veteran's statements indicate that the 
Veteran may have subsequently been diagnosed with PTSD.  As such, 
this issue must be remanded for a new examination to determine 
whether the Veteran does indeed have a current valid medical 
diagnosis of PTSD.  

Finally, the Board notes that the claims file does not contain 
any VA psychiatric treatment records beyond November 2007.  On 
remand, the agency of original jurisdiction (AOJ) should obtain 
any outstanding VA medical records relating to the Veteran's 
treatment for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  As to the claim for service connection 
for asthma, AOJ should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the evidence 
necessary to substantiate a claim for 
secondary service connection.  

2.  The AOJ should obtain and associate 
with the claims file any outstanding VA 
treatment records relating to PTSD from 
November 2007 to present.  All efforts to 
obtain these records should be documented 
in the claims file.

3.  The AOJ should then schedule the 
Veteran for appropriate VA examination(s) 
to evaluate the current severity of her 
service-connected right thumb fracture, 
residuals of incisional hernia repair, and 
right foot pes planus.  The claims file 
must be made available to the examiner and 
the examiner must note in the examination 
report that the file was reviewed.  Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion.  The examiner should 
describe all findings in detail and explain 
the rationale for any conclusions reached.  

4.  The AOJ should also schedule the 
Veteran for appropriate VA examination(s) 
to assess the current nature and etiology 
of her asthma, left foot condition, right 
knee condition, and left knee condition.  
The claims file must be made available to 
the examiner and the examiner must note in 
the examination report that the file was 
reviewed.  Any appropriate testing should 
be conducted, and the results reviewed, 
prior to the final opinion.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to: (1) whether the Veteran's 
asthma is at least as likely as not (i.e., 
to at least a 50:50 degree of probability) 
related to her active military service or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability; and (2) whether the asthma is 
at least as likely as not etiologically 
related to her service-connected residuals 
of incisional hernia repair with residual 
abdominal wall muscle strain and GERD via 
causation or aggravation, or whether such 
a relationship is unlikely.  

The examiner should also render an opinion 
as to: (1) whether the Veteran has current 
disabilities of the left foot, right knee 
and left knee; (2) whether each of the 
currently diagnosed disabilities are at 
least as likely as not (i.e., to at least a 
50:50 degree of probability) related to her 
active military service or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability; and (3) 
whether each of the currently diagnosed 
disabilities are at least as likely as not 
etiologically related to her service-
connected right foot pes planus via 
causation or aggravation, or whether such 
a relationship is unlikely.  

A clear rationale for all opinions would 
be helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

5.  In addition, the Veteran should be 
scheduled for a VA examination to be 
conducted by a VA psychiatrist or 
psychologist, or with one whom VA was 
contracted, to evaluate her claim for 
service connection for PTSD.  Consistent 
with the amended PTSD regulation, the AOJ 
must specify for the examiner the stressor 
or stressors that it has determined are 
related to the Veteran's fear of hostile 
military or terrorist activity, and the 
examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether the Veteran was exposed 
to a stressor in service for the purpose of 
determining the etiology of her PTSD.  The 
Veteran's claims file, including a copy of 
this Remand, must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be performed, to include 
psychological testing if appropriate, and 
all findings should be reported in detail.  
The examination report must include 
responses to the each of the following 
items:

Based on a review of the claims file and 
the examination findings, the examiner 
should render any relevant diagnoses 
pertaining to the claim for PTSD.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify: (1) whether each 
alleged stressor found to be established by 
the record was sufficient to produce PTSD; 
and (2) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the examiner.  

In rendering the opinion, the examiner 
should observe the following regulation, 38 
C.F.R. § 3.304(f)(3), as well as any 
additional guidance provided:  If a 
stressor claimed by a veteran is related to 
the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, 
confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are related 
to the claimed stressor, in the absence of 
clear and convincing evidence to the 
contrary, and provided the claimed stressor 
is consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, 
"fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinions without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  

6.  Thereafter, the AOJ should readjudicate 
the claims.  If the benefits sought on 
appeal are not granted, the Veteran and her 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claims.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


